DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety element bearing against an immobile part of the safety device (or weapon/firearm, see below), each sear notch of the moving parts, a rack formed on moving parts, and an intermediate lever or intermediate wheel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because “The present invention relates to” can be implied.  Thus, simply stating “A safety device for a firearm” and the structure that is included would suffice.  Furthermore, “that makes is possible to prevent a shot from being fired, without blocking the rearming function” is a purported merit or speculative application and, thus, should be stricken from the abstract.
Claim Objections
Claims 1 – 17 are objected to because, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP 608.01(i)-(p).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Some examples follow.
Claim 1 recites the limitation "making it possible" in line 1, which is ambiguous as the claimed subject matter either ‘prevents a shot from being fired,’ or it does not.  Suggested is: replacing with --, the device configured--; or, removing altogether.
Claim 1 further recites the limitation "the weapon" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note, too, that “for a firearm” in the preamble is insufficient antecedent basis for a recitation of “the firearm” in the body of the claim(s) because such is in the preamble and the body does not appear to rely for completeness on the introductory clause and because such is merely an intended use of the claimed safety device, which cannot serve to patentably distinguish over prior art otherwise satisfying claimed structural features.  Suggested is replacing with --a firearm--.
Claim 1 further recites “a stop configured to be moved between a stopping position immobilizing moving parts of the weapon in a rearward position and a release position allowing said moving parts to move in both directions” in lines 2 – 4.  The passage is unclear, at least in part, because no directions have been previously recited, nor are such considered inherent, given the lack of recitation regarding a forward position of the moving parts and movement from one to the other.  Suggested is replacing "in both directions" with: --to a forward position--; --to a forward position and the rearward position--; or, clarification of the directions intended.
Claim 1 further recites the limitation "said safety device comprising" in lines 2 and 4 – 5 (2X), the latter of which should recite --said safety device further comprising--, for clarity.
Claim 1 further recites the limitation "said safety element bearing against an immobile part of the safety device" in lines 6 – 7.  Although similarly disclosed in the Abstract, the disclosure only includes discussion of the safety element bearing against an immobile part of the weapon.  See, ¶¶ [0024] and [0049] (or ¶¶ [0029] and [0109] of US 2020/0363153, the PG PUB of the instant application).  As noted above, however, any clarification will require a showing of the immobile part in the drawing figures.
In claim 2, from "a release lever" in line 2 through at least "disconnection of the rocker" in lines 4 – 5 requires clarification, such as punctuation.  As best understood, the release lever, provided on the stop, is held by a hooked pawl to a trigger blade or a rocker.  Presumably, the rocker is that which is "configured to be connected to or disconnected from the trigger blade" but the metes and bounds of "or disconnection of the rocker …" are unclear.  Perhaps the alternatives of trigger blade/rocker and/or connected/disconnected can be separated by line indentations.
Claim 3 recites the limitation "elastic return element" in line 2.  While similarly disclosed at instant ¶ [0026] (¶ [0033] of the PG PUB), the only element approximating such appears to be spring 6.  Figure 2d, the only figure showing such with a callout, shows spring 6 to be a torsion spring of the kind normally found in firearms.  Because the claimed subject matter should clearly reflect that of the disclosure, the limitation should at least include the term --spring--.
Claim 4 recites the limitation "the safety element under the stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, there has been no previous recitation of the location of the safety element with respect to the stop.
Claims 5 – 7 similarly recite "the safety element under the stop," which lacks antecedent basis but would not were claim 4 remedied.
Claim 13 recites the limitation "the firing position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the operator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the control mechanism" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the permanent positioning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
The above is exemplary and not exhaustive.  Applicant is strongly encouraged to revisit and revise the claims to conform to current U.S. standards.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of copending Application No. 16/965,136 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the requirements of the instant claims are met by reference application claims 1, 6, and 9 – 13, such as a stop, moving parts, a safety element, a trigger blade, a rocker, etc., functioning as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Evidence to the contrary of any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Apr-21